Case 0:19-cv-61409-RAR Document 1 Entered on FLSD Docket 06/06/2019 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

  Maya Benyamin Cohen
                                           Plaintiff,

                                                                        DEMAND FOR JURY TRIAL

                                                                         C.A. No.: 0:19-cv-61409

         -v.-
  Bank of America, N.A.

                                        Defendant.


                                           COMPLAINT

        Plaintiff Maya Benyamin Cohen ("Plaintiff") by and through her attorneys, and as and for

 her Complaint against Defendant Bank of America, N.A. (“BOA”) respectfully sets forth,

 complains and alleges, upon information and belief, the following:


                       INTRODUCTION/PRELIMINARY STATEMENT


          1.    Plaintiff brings this action for damages and declaratory and injunctive relief arising

      from Defendant's violations of Section 227 et.seq. of Title 47 of the United States Code,

      commonly referred to as the Telephone Consumer Protection Act (''TCPA'').



                                              PARTIES

        2.      Plaintiff is a resident of the State of Florida, County of Broward, residing at 5790

    Stirling Road, Hollywood, Florida, 33021.

          3.    Defendant Bank of America, N.A. is Delaware corporation that can be served at 100

      N Tryon Street, Charlotte, NC, 28255.


                                                                                                    1
Case 0:19-cv-61409-RAR Document 1 Entered on FLSD Docket 06/06/2019 Page 2 of 4




                                    JURISDICTION AND VENUE

         4.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, as well as

      15 U.S.C. § 1692 et. seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendant

      jurisdiction over the State law claims in this action pursuant to 28 U.S.C. § 1367(a).

         5.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).



                                     FACTUAL ALLEGATIONS

         6.       Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

      though fully state herein with the same force and effect as if the same were set forth at length

      herein.

         7.       Sometime prior to November 2018, a consumer obligation was allegedly incurred

      with BOA.

       8.         On information and belief, on a date better known to Defendant BOA, Defendant

    BOA began calling Plaintiff’s cellular telephone, using an automatic telephone dialing system

    (“ATDS” or “predictive dialer”) and/or using an artificial or prerecorded voice.

       9.         Defendant BOA placed calls to Plaintiff’s cell phone in the manner described

    previously.

       10.        On or around November 2018 Plaintiff told Defendant BOA not to contact him on

    her cellphone and revoked any consent the Defendant BOA may have previously had to call the

    Plaintiff in this manner.

       11.        Once Defendant BOA was aware that its calls were unwanted, its continued calls

    could have served no purpose other than harassment.
Case 0:19-cv-61409-RAR Document 1 Entered on FLSD Docket 06/06/2019 Page 3 of 4



       12.     Defendant BOA ignored Plaintiff’s prior revocation and continued to call her cellular

    telephone number on a consistent basis.

       13.     These calls from Defendant BOA to Plaintiff was a collection communication in

    violation of numerous and multiple provisions of the TCPA, including but not limited to 47

    U.S.C. § 227 (b)(1)(A) and 47 U.S.C. § 227(c)(5)(B).

       14.     As a result of Defendants unfair practices, Plaintiff has been damaged.


                                FIRST CAUSE OF ACTION
             (VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT)


       15.     Plaintiff repeats, reiterates and incorporates the allegations contained in all of the

    paragraphs of this Complaint with the same force and effect as if the same were set forth at

    length herein.

       16.     The TCPA prohibits a person from making any non-emergency call using any

    automatic telephone dialing system or an artificial or prerecorded voice to any telephone phone

    number assigned to a cellular telephone service. 47 U.S.C. § 227 (b), See 47 CFR 64.1200 (a)(1).

       17.     Defendant used an automatic telephone dialing system when it called Plaintiff’s

    cellular telephone in violation of 47 U.S.C. § 227 (b)(1)(A), 47 CFR 64.1200 (a)(1).

       18.     Defendant used an artificial or prerecorded voice when it called Plaintiff’s cellular

    telephone in violation of 47 U.S.C. § 227 (b)(1)(A).

       19.     Defendant willfully or knowingly violated the TCPA, 47 U.S.C. § 227, entitling

    Plaintiff to three times the damages available under 47 U.S.C. § 227(c)(5)(B).
Case 0:19-cv-61409-RAR Document 1 Entered on FLSD Docket 06/06/2019 Page 4 of 4



                                   DEMAND FOR TRIAL BY JURY

        20.      Plaintiff demands and hereby respectfully requests a trial by jury for all claims and

    issues this complaint to which Plaintiff is or may be entitled to a jury trial.




                                      PRAYER FOR RELIEF

 WHEREFORE, Plaintiff Maya Benyamin Cohen demands judgment from Defendant Bank of

 America, N.A. as follows:

        a) For actual damages provided and pursuant to 47 U.S.C. § 227(b)(3);

        b) For statutory damages provided and pursuant to 47 U.S.C. § 227(b)(3);

        c) For attorney fees and costs provided and pursuant to 47 U.S.C. § 227(b)(3);

        d) A declaration that the Defendant’s practices violated the TCPA; and

        e) For any such other and further relief, as well as further costs, expenses and

              disbursements of this action as this Court may deem just and proper.

        Dated: June 6, 2019                                    Respectfully Submitted,

                                                               ZEIG LAW FIRM, LLC

                                                               /s/ Justin Zeig
                                                               Justin Zeig, Esq.
                                                               3475 Sheridan Street, Ste 310
                                                               Hollywood, FL 33021
                                                               Phone: (754) 217-3084
                                                               Fax: (954) 272-7807
                                                               Justin@zeiglawfirm.com
                                                               Attorney for Plaintiff
